 
Exhibit 10.2

GUARANTY OF CORPORATION
 
 
THIS GUARANTY OF CORPORATION, dated as of September 11, 2006 (this “Guaranty”),
is made by MDU COMMUNICATIONS INTERNATIONAL, INC. a Delaware corporation
(“Guarantor”), in favor of FCC, LLC d/b/a/ First Capital (“Lender”).
 
RECITALS


A.    Guarantor is the sole shareholder of MDU COMMUNICATIONS (USA) INC., a
Washington corporation (“Borrower”). Borrower and Lender are parties to that
certain Loan and Security Agreement of even date herewith (as amended, restated
or otherwise modified from time to time, the “Loan Agreement”; capitalized terms
used herein without definition shall have the meanings ascribed to such terms in
the Loan Agreement).


B.    The receipt of this Guaranty from Guarantor is a condition precedent to
Lender’s obligation to make loans to Borrower under the Loan Agreement.


C.    Guarantor will receive substantial direct and indirect benefits from
Lender’s agreement to make loans to Borrower under the Loan Agreement.


STATEMENT OF AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
induce Lender to make loans to Borrower under the Loan Agreement, Guarantor and
Lender agree as follows:
 
1.    CHARACTER OF OBLIGATION.


Guarantor hereby unconditionally guarantees the full payment and performance by
Borrower of all principal, interest and other Obligations (as such term is
defined in the Loan Agreement) owing by Borrower to Lender, whether or not
evidenced by promissory notes, any obligations for letters of credit or
agreements with respect thereto, any drafts or any obligations for acceptances
or agreements with respect thereto, including all interest and other charges
stated therein, any other loans, promissory notes, advances or overadvances,
including all interest and other charges stated therein, all obligations of
Borrower under any security agreement, instrument of lien, security deed or
other security device in favor of Lender, and all other obligations of Borrower
to Lender however and whenever incurred or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due (collectively, the
“Guaranteed Obligations”).  The obligation of Guarantor hereunder is primary and
unconditional and shall be enforceable before, concurrently or after any claim
or demand is made or suit is filed against Borrower or any other guarantor or
surety, and before, concurrently or after any proceeding by Lender against any
security, and shall be effective regardless of the solvency or insolvency of
Borrower at any time, the extension or modification of the Guaranteed
Obligations by operation of law, or the subsequent reorganization, merger or
consolidation of Borrower, or any other change in its composition, nature,
personnel or location.  The obligation hereunder may be considered by Lender
either as a guaranty or agreement of surety.  Payment of any sum or sums due to
Lender hereunder will be made by Guarantor immediately upon demand by Lender. 
If claim is ever made upon Lender for repayment or recovery of any amount or
amounts received by Lender in payment of any of the Guaranteed Obligations and
Lender repays all or part of said amount by reason of (a) any judgment, decree
or order of any court or administrative body having jurisdiction over Lender or
any of its property, or (b) any settlement or compromise of any such claim
effected by Lender with any such claimant (including Borrower), then in such
event Guarantor agrees that any such judgment, decree, order, settlement or
compromise shall be binding upon Guarantor, notwithstanding any revocation
hereof or the cancellation of any note or other instrument evidencing any of the
Guaranteed Obligations, and Guarantor shall be and remain obligated to Lender
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by Lender.  Guarantor agrees that the
books and records of Lender showing the account between Lender and Borrower
shall be admissible in evidence in any action or proceeding, shall be binding
upon Guarantor for the purpose of establishing the items therein set forth, and
shall constitute prima facie proof thereof, except that the monthly statements
rendered to Borrower by Lender shall, to the extent to which no objection is
made within thirty (30) days after date thereof, constitute an account stated
between Lender and Borrower binding upon Guarantor.  Guarantor agrees to pay all
costs of Lender of collection of any sum or sums due hereunder, and, if
collected by or through an attorney, reasonable attorneys’ fees, together with
all other legal and court expenses.  Lender is hereby given a security interest
upon and in all of its balances, credits, deposits, accounts, items and monies
and other property of Guarantor of every kind and description now or hereafter
in the possession or control of Lender or any affiliate of Lender for any
reason, including all dividends and distributions or other rights in connection
therewith.  Guarantor agrees that its obligation hereunder shall not be
discharged or impaired in any respect by reason of any failure by Lender to
perfect, or continue perfection of, any lien or security interest in any
security or any delay by Lender in perfecting any such lien or security
interest. Guarantor acknowledges and agrees that Guarantor will receive a
substantial direct and indirect benefit from Lender’s loans to Borrower, which
loans are conditioned upon Guarantor’s execution and delivery of this Guaranty
in favor of Lender.


 
-1-

--------------------------------------------------------------------------------

 
 
2.    CONSENT AND WAIVER.


Guarantor waives notice of acceptance hereof, creation of any of the Guaranteed
Obligations, or nonpayment or default by Borrower under any of the Guaranteed
Obligations or any agreement now or hereafter existing between Borrower and
Lender, presentment, demand, notice of dishonor, protest and any other notices
whatever. Guarantor waives any right to direct apportionment of payments and
agrees that Lender may apply any payments received from Guarantor, Borrower or
any other person or entity to the Guaranteed Obligations in such order as Lender
may elect in its discretion. Guarantor, without affecting its liability
hereunder, consents to and waives notice of all changes of terms of the
Guaranteed Obligations, the withdrawal or extension of credit or time to pay,
the release of the whole or any part of the Guaranteed Obligations, renewal,
indulgence, settlement, compromise or failure to exercise due diligence in
collection, the acceptance or release of security, extension of the time to pay
for any period or periods whether or not longer than the original period, or any
surrender, substitution or release of any other person directly or indirectly
liable for any of the Guaranteed Obligations or any collateral security given by
Borrower.  Guarantor agrees to subordinate and postpone any right of
subrogation, reimbursement or indemnity whatsoever and any “claim” against
Borrower in any proceeding under Title 11 of the United States Code, as amended
(the “Bankruptcy Code”) and any right of recourse to or with respect to any
assets or property of Borrower or to any collateral for the Guaranteed
Obligations, until payment in full of the Guaranteed Obligations.  Guarantor
also consents to and waives notice of any arrangements or settlements made in or
out of court in the event of receivership, liquidation, readjustment, any
proceeding under the Bankruptcy Code, or assignment for the benefit of creditors
of Borrower, and anything whatever whether or not herein specified which may be
done or waived by or between Lender and Borrower, or Borrower and any other
person whose claim against Borrower has been or shall be assigned or transferred
to Lender. Guarantor agrees that if any notification of intended disposition of
collateral or of any other act by Lender is required by law and a specific time
period is not stated therein, such notification, if mailed by first class mail
at least ten (10) days before such disposition or act, postage prepaid,
addressed to Guarantor at the address set forth on the signature page hereto or
at any other address of Guarantor appearing on the records of Lender, shall be
deemed reasonably and properly given.  Lender may, without notice of any kind,
sell, assign or transfer any or all of the Guaranteed Obligations and in such
event each and every immediate and successive assignee, transferee or holder of
any of the Guaranteed Obligations shall have the right to enforce this Guaranty,
by suit or otherwise for the benefit of such assignee, transferee or holder, as
fully as if such assignee, transferee or holder were herein by name specifically
given such rights, powers and benefits; Lender shall have an unimpaired right
prior and superior to that of any such assignee, transferee or holder to enforce
this Guaranty for the benefit of Lender as to such of the Guaranteed Obligations
as is not sold, assigned or transferred.  LENDER AND GUARANTOR EACH HEREBY
WAIVES ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
HEREON. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY
RELATED DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED
IN NEW YORK COUNTY OR OF THE UNITED STATES OF AMERICA LOCATED IN THE SOUTHERN
DISTRICT OF NEW YORK, AND EACH OF GUARANTOR AND LENDER CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
EACH OF GUARANTOR AND LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS GUARANTY OR ANY DOCUMENT
RELATED HERETO.


 
-2-

--------------------------------------------------------------------------------

 

3.    REPRESENTATIONS AND WARRANTIES.


Guarantor hereby represents and warrants to Lender as follows:


(a)    Guarantor (i) is a duly organized and validly existing corporation in
good standing under the laws of the State of Delaware, (ii) is duly licensed or
qualified to do business and in good standing in each jurisdiction where the
failure to be so licensed or qualified would impair its ability to perform its
obligations hereunder, and (iii) has all requisite corporate power and authority
to own its properties and conduct its business as presently conducted and to
execute and deliver, and to perform its obligations hereunder.


(b)    There is no action, suit, proceeding or investigation at law or in equity
by or before any court, governmental body or other agency now pending or, to the
knowledge of Guarantor, threatened against or affecting Guarantor or its
property or rights in which there is a reasonable possibility of an adverse
determination and which, if adversely determined, could have a material adverse
effect on Guarantor, its property or its business or prospects.


(c)    The execution, delivery and performance of this Guaranty will not (i)
conflict with or result in a breach of any terms or provisions of, or constitute
a default under, any indenture, mortgage or other agreement or instrument to
which Guarantor is a party or by which it or any of its property is bound, or
any existing applicable law, rule, regulation, license, judgment, order or
decree of any government, governmental body or court having jurisdiction over
Guarantor or any of its activities or properties, or the articles of
incorporation or by-laws of Guarantor, or (ii) result in, or require the
creation or imposition of, any lien or security interest upon or with respect to
any properties now or hereafter owned by Guarantor.


(d)    The execution, delivery and performance of this Guaranty has been duly
authorized by all necessary action of Guarantor, including, if necessary,
approval by the board of directors and/or shareholders of Guarantor. This
Guaranty has been duly executed and delivered by Guarantor and constitutes a
legal, valid and binding obligation of Guarantor, enforceable according to its
terms, subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally.


4.    CONSTRUCTION.


This Guaranty shall be governed by and construed and enforced in accordance with
the laws of the State of New York.  Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under applicable law, said provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Guaranty.  This Guaranty does
not supersede any other guaranty or other agreement executed by Guarantor, or
any other guaranty in favor of Lender.
 
 
-3-

--------------------------------------------------------------------------------

 
 
5.    BENEFIT.


This Guaranty shall bind Guarantor, and its successors and assigns, and the
rights and privileges of Lender hereunder shall inure to the benefit of its
successors and assigns, and this Guaranty shall be effective with respect to
loans or advances made by Lender’s successors and assigns to Borrower. 


6.    DURATION.


This Guaranty shall continue in full force and effect until terminated by the
actual receipt by Lender by registered or certified mail of written notice of
termination from Guarantor.  Such termination shall be applicable only to
transactions having their inception thereafter, and rights and obligations
arising out of transactions having their inception prior to such termination
shall not be affected.


 
-4-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed by its
duly authorized officer as of the date first above written.
 

  GUARANTOR:        MDU COMMUNICATIONS INTERNATIONAL, INC.       
By: ______________________________
Name: ____________________________
Title: _____________________________ 

 
 
ACCEPTANCE
 
The foregoing Guaranty is accepted in __________________, ________________ this
_____ day of September, 2006. 
 

  FCC, LLC, d/b/a FIRST CAPITAL      
By: _________________________________
Name: _______________________________
Title: ________________________________ 

 

 
FULL CIRCLE FUNDING, LP
   By its General Partner
      FULL CIRCLE FUNDING, LLC
         By its Managing Members
     
By: ______________________________
Robert A. Blum
Managing Member 

 

     
By: ______________________________
John E. Stuart
Managing Member 

 
 
 

--------------------------------------------------------------------------------

 
     
 
 